Citation Nr: 1032293	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
residuals of a fractured right radial head, claimed as a right 
elbow disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Travel Board hearing in June 2010.  A transcript of which is of 
record. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his right elbow disorder is more severe 
than the current rating reflects.  After careful review of the 
record, the Board has determined that additional development is 
necessary prior to adjudicating the claim.  

The Veteran's elbow disorder is currently rated at 10 percent 
disabling under Diagnostic Code 5206 due to decreased function 
from residuals of a fractured right radial head.  As no 
Diagnostic Code reflects his specific symptoms, the RO rated his 
disability by analogy.  

During the June 2010 Travel Board hearing, the Veteran testified 
that he experiences social and industrial impediments due to his 
disability.  Specifically, the Veteran alleged that as a 
mechanic, his disability prevents him from lifting a certain 
amount of weight or using his tools for the necessary periods of 
time.

The Veteran also alleged that the VA examination is inaccurate as 
it does not monitor when the Veteran feels pain.  He claimed that 
he was unable to perform several of range of motion exercises 
without pain, and he is unable to lift everyday objects without 
pain.  He also stated that he requested a stress test that would 
more closely reflect how his disability affects him on a daily 
basis.  

The Board had determined that a detailed and thorough VA 
examination is necessary before adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding treatment records 
pertaining to the Veteran, including 
those from the Prescott VA medical care 
facility in Prescott, Arizona. All 
information should be associated with 
the claims files.  All requests for 
records and their responses should be 
clearly delineated in the claims files.

2.	After any outstanding records are added 
to the claims files (to the extent 
available), the RO/AMC must schedule the 
Veteran for a VA examination to 
determine the severity of his right 
elbow disorder.

The following considerations will govern 
this examination:

a.	The claims folders, including all 
medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  In 
addition to the specific directive 
of addressing the evidence of 
record as noted below, the 
examiner must acknowledge receipt 
and review of the claims folders, 
the medical records obtained and a 
copy of this remand.

b.	All indicated tests and studies 
deemed necessary, including nerve 
conduction studies, must be 
performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The VA examiner must 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service- connected right 
elbow disorder.

d.	The examiner must report the 
flowing:

i.	Is there evidence of 
limitation of flexion of the 
right forearm?

ii.	Is there evidence of 
limitation of extension of 
the right forearm?

iii.	Is there evidence of 
favorable or unfavorable 
ankylosis of the right elbow?

iv.	Is there limitation or 
impairment of supination or 
pronation?

v.	Is there limitation of motion 
of the right shoulder, 
including forward elevation, 
abduction, and internal and 
external rotation?

e.	The examiner shall also opine on 
the occupational and daily effects 
of the Veteran's right elbow 
disorder. 

f.	In providing this information, the 
examiner shall indicate whether 
there is any additional decrease 
in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including 
during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive 
use.  All limitation of function 
must be identified.  If there is 
no pain, no limitation of motion 
and/or no limitation of function, 
such facts must be noted in the 
report.

3.	Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and 
required medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

4.	After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of 
the case, and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


